UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 95-3103



LORIE C. PRETZEL,

                                             Plaintiff - Appellant,

         versus


CRSS FLEXIBLE BENEFITS PLAN; JOHN HANCOCK
MUTUAL LIFE INSURANCE COPANY; CRRS, INCOR-
PORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
North Carolina, at Raleigh. James C. Fox, Chief District Judge.
(CA-94-998-5-F)


Submitted:   May 29, 1997                   Decided:   June 23, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorie C. Pretzel, Appellant Pro Se. James M. Powell, HAYNSWORTH,
BALDWIN, JOHNSON & GREAVES, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of the Defendants in this action alleging a dep-

rivation of Appellant’s rights under the Employee Retirement Income

Act of 1974. 29 U.S.C. §§ 1001-1461 (West 1985 & Supp. 1997). We

have reviewed the record and the district court's opinion and find
no reversible error. Accordingly, we affirm on the reasoning of the

district   court.   Pretzel   v.   CRSS   Flexible,   No.   CA-94-998-5-F

(E.D.N.C. Oct. 27, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                                 AFFIRMED




                                    2